Citation Nr: 0617829	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-28 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under the provisions of 38 U.S.C. Chapter 35.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to March 
1965, and from April 1965 to April 1968.  He died in December 
1999.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1999, at the age of 55.  
According to the death certificate, the immediate cause of 
death was lung cancer. 

2.  The first objective medical evidence of a diagnosis of 
lung cancer was in October 1998.

3.  The competent and objective medical evidence demonstrates 
that lung cancer was not manifested during the veteran's 
period of active military service or within one year after 
his separation from service.  It is not otherwise shown by 
the competent evidence to be related to service or event or 
occurrence therein.

4.  At the time of his death, the veteran had no service-
connected disabilities.

5.  No objective medical evidence has been submitted or 
identified which would demonstrate that the veteran's death 
was related to his period of active military service.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  Cancer was not incurred in service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2005).

2.  The criteria for payment of Survivors' and Dependents' 
Educational Assistance have not been met.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. §§ 21.3021, 21.3030 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The decision 
under appeal was issued after enactment of the VCAA.  
Accordingly, the VCAA applies to the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed.Cir. Apr. 5, 2006).

In the Mayfield case, the court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In November 2002, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Before certification of this 
appeal, the RO sent another duty-to-assist letter in April 
2005.  The Board notes that throughout the history of this 
claim, the RO has kept appellant apprised of the evidence 
needed to perfect a claim for death benefits.  Further, the 
appellant specifically has notified VA that she has no 
further evidence to submit and desires adjudication of the 
claim based on the existing record.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, the evidence of record does not support a 
grant of service connection for the cause of death.  Any lack 
of notice as to these matters constitutes harmless error.

Therefore, we conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  All the above notice documents must be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
here constituted harmless error.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter again for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


II.  Factual Background

The veteran's service records show that between February and 
May 1967 he was a medical volunteer assigned to Company B at 
the Edgewood Arsenal in Maryland.  Records of the veteran's 
participation in the Medical Research Volunteer Program were 
supplied to the RO by the U.S. Army Medical Research 
Institute of Chemical Defense at the Aberdeen Proving Grounds 
in Maryland.  (Some of those records are included in the 
veteran's service medical records as well.)  These records 
indicate that the veteran participated in tests of a 
protective mask and the duration of action of the drug 
Heparin while a member of the Medical Research Volunteer 
Program.  A VA e-mail dated in October 2003 found in the 
claim file states Edgewood Arsenal activities were not 
related to what the appellant refers to as the SHAD Project.  
That same e-mail informs the RO that a check of the database 
for Project 112/SHAD did not disclose the veteran's name.  
The protective mask testing was noted to concern matters of 
vision when wearing the mask.  It is not shown in any records 
that the veteran took part in any chemical tests involving 
the mask.

Service records also note the veteran was given a "secret" 
clearance as a result of a "USAINTC" investigation in 1967.  
Service records in the claims file do not show that the 
veteran ever served in the Republic of Vietnam or was ever 
exposed to herbicides while on active duty.  

The veteran's service medical records are negative for 
references to lung cancer.  His examination at the time of 
discharge in March 1968 did not indicate any abnormalities 
for the lungs and chest.

An October 1998 VA medical record reflects the veteran's week 
long hospitalization for right sided pleural effusion.  The 
veteran was seen in the emergency room with complaints of 
shortness of breath, coughing for a month, and a 15-pound 
weight loss.  It was noted the veteran smoked a pack of 
cigarettes weekly for 40 years and drank a pint of vodka 
daily.  The lungs revealed good air movement on the left side 
and decreased breath sounds on the right of the bottom two-
thirds of the left (probably meant right) lung.  He was 
placed in respiratory isolation.  He had an atraumatic 
thoracentesis as a result of which 1700 cubic centimeters 
(cc) of fluid were drained.  A CT scan of the chest showed a 
large right pleural effusion with no definite mass which 
affected the right upper lobe and the middle lobe.  The left 
lung was noted as clear.  Antibiotics were discontinued since 
the pleural effusion was noted as likely secondary to 
malignancy as opposed to an infection.  A second 
thoracentesis drained 600 cc of fluid.

A November 1998 VA medical record reflects the veteran's 
October 1998 admission to a VA hospital for a new onset of 
pleural effusion and the performance of the thoracentesis 
procedure.  After hospital discharge, the veteran was seen in 
the VA Pulmonary Clinic in late October 1998 when cytology 
for the previous admission thoracentesis was returned and was 
positive for adeno cell carcinoma.  Veteran was again 
admitted to the VA hospital for workup of possible treatment 
for the cancer.  At that time it was noted he had no 
shortness of breath and no significant change in his 
activities of daily living.  A bronchoscopy in late October 
1998 revealed no endobronchial lesion but partial right 
middle lobe obstruction and total right upper lobe 
obstruction.  Significant drainage was noted from a chest 
tube over the next week and a half.  The chest tube was 
removed in mid-November 1998 without any evidence of lung 
reinflation.  The veteran was discharged to home and was to 
continue radiation therapy.

A private medical record dated in December 1998 reflects the 
appellant's notification of Dr. J.E.A. that her husband was 
recently diagnosed with lung cancer.  The record states the 
veteran lost his job and his insurance.

A December 1998 VA medical record reflects the veteran's 
complaint of shortness of breath and admission to the VA 
hospital.  It was noted he was discharged two weeks before 
after a long hospitalization for chemotherapy, radiation 
therapy, and chest tube therapy.  Veteran's tobacco use was 
given as one pack per week for 40 years with alcohol 
consumption of occasional one-half pint per day of vodka.  A 
chest x-ray showed right lung whited out.  It was noted the 
veteran had right pleural effusion, probably malignant 
effusions secondary to malignancy.  Veteran also was anemic 
probably secondary to malignancy secondary to advanced 
adenocarcinoma of the lung.  Veteran underwent thoracentesis 
twice with two liters of fluid removed.  Veteran was 
discharged home with home oxygen therapy.  

VA medical records dated between December 1998 and February 
1999 show the veteran underwent chemotherapy treatment for 
his lung cancer.

Also in February 1999, the RO granted the veteran entitlement 
to a nonservice-connected disability pension, effective from 
October 1998.

December 1999 VA records disclose the veteran spent two days 
at a VA hospital for thoracentesis of his right-sided pleural 
effusion.  On the first day of hospitalization he underwent a 
thoracentesis on the right side, but the procedure was 
stopped secondary to pain at the stick site after 
approximately 600 cc of fluid were drawn off.  The next day 
the veteran underwent a similar procedure when 1200 cc of 
fluid were removed.  It was noted the veteran had non-small 
cell lung cancer and was admitted for thoracentesis of his 
recurrent malignant pleural effusion.  The veteran was 
palliative care only.  He was seen in the VA 
hematology/oncology clinic with a complaint of increased 
shortness of breath times two weeks and right-sided pleuritic 
effusion.  It was recorded that diagnosis of adenocarcinoma 
of the lung was made in December 1998; that there was spinal 
metastasis; that the veteran had multiple rounds of 
chemotherapy and radiation; and that he also had 
hypertension.  It was noted the veteran had a history of 
heavy cigarette smoking and alcohol abuse and that he stopped 
smoking and drinking in October 1998.  Severely decreased 
breath sounds were noted in the right lung field, splitting 
on the right side while the left lung was clear.  One record 
indicated the veteran was probably depressed secondary to his 
advanced state of lung cancer.  He was told he had a dismal 
prognosis.  Another December 1999 VA record reflects the 
veteran was in the VA home oxygen program.  Diagnosis of 
terminal lung cancer was noted.  His family agreed to hospice 
care upon discharge from the hospital.  Another December 1999 
VA medical record reflects a team conference at the VA 
hospital where it was noted the veteran would not receive any 
more chemotherapy or radiation, but required hospice care.

The file also contains medical records from the private 
hospital to which the veteran was transported in December 
1999 and where he was declared dead on arrival.  These 
records disclose the veteran died of cardiopulmonary arrest 
and terminal lung cancer.  There is nothing in these records 
to show that the veteran's final illness was related in any 
way to his military service.

The official death certificate lists the cause of death as 
lung cancer.  No secondary causes were listed and no autopsy 
was performed.

In April 2000, the RO received the appellant's claim for 
dependency and indemnity compensation (DIC).  

In January 2005, the appellant submitted to the RO an 
approximately 100-page report or treatise from the National 
Research Council entitled "Possible Long-Term Health Effects 
of Short-Term Exposure to Chemical Agents," Volume 3, Final 
Report, Current Health Status of Test Subjects.


III.  Analysis

A.  Service Connection for Cause of the Veteran's Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from injury 
or disease incurred in or aggravated by service.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and any of 
certain specified disorders, e.g., malignant tumors, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).  A grant 
of service connection for the cause of death requires an 
etiological link between the claimed in-service injury and 
the currently claimed disability.

Generally, a veteran's death is service-connected if "the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on exposure to ionizing radiation).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The appellant contends the veteran's participation in medical 
research while on active duty caused his death from lung 
cancer.

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that the medical disorder 
which was implicated in the veteran's death was related to 
military service.  

The appellant, widow of the veteran, believes that the 
veteran developed cancer as a result of his participation in 
the Shad Testing Project at Aberdeen, Maryland, in 1967, and 
that the veteran's medical volunteering was a contributing 
cause of his death (see Appellant's Statements dated in 
November 2002, December 2002, August 2003, January 2004, July 
2004, two letters dated in January 2005, March 2005, May 
2005, April 2006).  She submitted several newspaper articles 
about the SHAD project.  However, the Board notes that there 
is no competent evidence currently on file which associates 
the pathology that caused death with any in- service 
occurrence or event.  Records of the Medical Research 
Volunteer Program supplied by the U.S. Army Medical Research 
Institute of Chemical Defense at the Aberdeen Proving Grounds 
show that the veteran participated in several experiments, 
such as the testing of a protective mask and testing of the 
drug Heparin.  These records too implicitly indicate that the 
veteran sustained no lung injury as a result of his 
volunteering.  As noted vision matters were reference with 
regard to the mask testing and it is not shown he was 
involved in chemical testing.

Based upon a careful review of the evidence of record, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.  In this respect, the death 
certificate listed the immediate cause of the veteran's death 
as due to lung cancer.  There is no evidence, however, that 
lung cancer was manifested during service or within a short 
time following service.  Moreover, there are no medical 
records in the file reflecting complaints of or diagnosis of, 
or treatment for, lung cancer until 1998, approximately 30 
years after the veteran was discharged from service.  
Further, there is evidence in the file that the veteran was a 
cigarette smoker for approximately 40 years, up until the 
time he was diagnosed with lung cancer.

Accordingly, presumptive service connection for such 
disability as a chronic disease under 38 U.S.C.A. § 1112 is 
not warranted, nor is service connection for the veteran's 
cause of death on a direct basis warranted.

The Board has considered the appellant's contentions and 
reviewed the treatise article she submitted.  However, that 
article may not address the specific facts of the individual 
case under consideration.  As such, it is not probative of 
the issue before the Board.  See, e.g., Wallin v. West, 11 
Vet. App. 509, 514 (1998)  (stating treatise evidence cannot 
simply provide speculative generic statements not relevant to 
the veteran's claim. The treatise evidence must discuss 
generic relationships with a degree of certainty such that, 
under the facts of the specific case, there is at least 
plausible causality based on objective facts rather than on 
unsubstantiated lay opinion.).  Here, this treatise was to 
study the possible chronic or delayed adverse health effects 
incurred by some 6,700 servicemen who had been exposed 
experimentally to various chemicals at the Aberdeen Proving 
Ground between 1955 and 1975.  The preface to the treatise 
explains the Edgewood tests were conducted to learn how 
potential chemical warfare agents might affect humans over a 
short period and how such affected humans might respond to 
therapy for the effects of such agents.  

Evidence the appellant submitted to the RO in March 2005--two 
form letters and a questionnaire received by her husband and 
sent to those who participated in studies conducted by the 
Army at the Aberdeen Proving Ground between 1955 and 1975--
appear to match similar documents found at Exhibit A in the 
treatise.  However, the record before us also contains the 
October 2003 e-mail from the VA's Veterans Benefits 
Administration explaining that the veteran's name does not 
appear in the database of Project 112/SHAD.  This e-mail is a 
reply to an e-mail message from the RO, and does not deny the 
RO's explanation in its message that the veteran's service 
medical records show that the veteran participated in medical 
research at the Edgewood Arsenal.  Further, buried in the 
treatise which the appellant submitted is perhaps an 
explanation:  The second paragraph of Appendix B on page 75 
notes that there were servicemen who participated only in 
tests of equipment who had no chemical exposure.  Perhaps 
this was the situation of the veteran.  There is evidence in 
the record that the veteran participated in tests of a 
protective mask and the duration of action of the drug 
Heparin while a member of the Medical Research Volunteer 
Program.  Upon examination for discharge from the service, 
there was no evidence of damage to the lungs.  In spite of 
some circumstantial evidence that suggests involvement, there 
is simply no persuasive evidence in the claims file before us 
that the veteran was exposed to chemical tests while in the 
service, one or more of which caused his terminal lung 
cancer.  

The Board has no doubt that the appellant sincerely believes 
that the veteran's fatal lung condition was due in large part 
to the veteran's participation in the Medical Research 
Volunteer Program, and was due in large part to the veteran's 
military service.  However, appellant is a layperson and is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed.Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It is 
the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In this case, there is no competent medical 
evidence linking the veteran's death to any service-related 
condition.  Accordingly, the Board finds that service 
connection for the cause of death must be denied.

The Board notes here that the veteran was not service-
connected for any disability while he was alive.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b); 38 C.F.R. § 3.102.  VA may 
not deny a claim unless the preponderance of the evidence is 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In this case, there is no reason to believe that there is any 
evidence from other sources that would help to substantiate 
appellant's claim.  The RO diligently attempted to obtain 
records from the U.S. Army related to the Medical Research 
Volunteer Program.  Competent medical treatment records after 
the veteran's separation from service, both VA and private, 
do not show service connection for the disease that was 
medically cited as the cause of the veteran's death.  Only 
lay statements assert that lung cancer, the conditions listed 
on the death certificate, was incurred in or aggravated by 
military service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.


B.  Survivors' and Dependents' Educational Assistance

Survivors' and Dependents' Educational Assistance (DEA) is 
provided for the purpose of educating children whose 
education otherwise would be impeded or interrupted by the 
disability or death of a parent from a disease or injury 
incurred or aggravated in military service, and is also 
provided to the surviving spouses of veterans who have died 
of service-connected disabilities.  38 U.S.C.A. § 3500 (West 
2002).

A child is eligible to receive DEA if the parent died of a 
service-connected disability, or died while totally and 
permanently disabled from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A) (West 2002); 38 C.F.R. § 
21.3021(a)(1) (2005).  A surviving spouse is eligible to 
receive DEA if the deceased spouse died under the above 
circumstances.  38 U.S.C.A. § 3501(a)(1)(B) (West 2002); 38 
C.F.R. § 21.3021(a)(2) (2005).

In this case, the deceased veteran did not die of a service-
connected disability, and was not permanently and totally 
disabled from a service-connected disability at the time of 
his death.  Accordingly, the Board finds that the basic 
criteria for DEA have not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


